BRICKELL, 0. J.
1. We have inspected the original indictment transmitted with the record, under an order of the City Court, and we concur in the opinion of that court, that the objection to it of illegibility cannot be sustained. Nor is there such uncertainty or obscurity as to the words intended, as would have justified the hearing of evidence in reference to them. — Sayres v. State, 30 Ala. 15. The sign &, for and, *365has been used in practice too long for a court now to entertain an objection to its employment.
2. The oath administered to the jury is not that prescribed by the statute, and this, under repeated decisions of this court, compels a reversal. The judgment must be reversed and the cause remanded. The prisoner will remain in custody until discharged by due course of law.

Per Guriam.

Since the delivery of the foregoing opinion, we are satisfied that we fell into error in declaring the oath administered to the jury was insufficient, requiring a reversal of the judgment of conviction. The oath seems to have been in form and words, that which was declared sufficient, in McNeil v. State, 47 Ala. 598; Edwards v. State, 49 Ala. 334; Bush v. State, 52 Ala. 13; Blair v. State, 52 Ala. 343; Atkyns v. State, MSS.; Moore v. State, 52 Ala. 426. The judgment of reversal heretofore rendered at the present term, in this cause, must be set aside and vacated/and a judgment of affirmance entered, which will be certified to the City Court, and the certificate of reversal heretofore issued, recalled.